 
 
 
 
Exhibit 10.15


FIRST AMENDMENT
TO
ASSET PURCHASE AGREEMENT
This First Amendment ("Amendment"), dated the 2nd of June, 2016, to that certain
Asset Purchase Agreement (the "Asset Purchase Agreement"), entered into as of
the 28th day of January, 2016, by and among On the Move Corporation, a Nevada
corporation with its principal place of business at 12355 Hagen Ranch Road,
Suite 604, Boynton Beach, Florida 33437 ("Purchaser"), West Boynton Auto
Service, Inc. d/b/a Hagen Ranch Texaco, a Florida corporation ("Hagen Ranch"),
Spanish River Service, Inc. d/b/a Jupiter Farms Chevron, a Florida corporation
("Jupiter Farms") and Seeliva Industries, Inc. d/b/a Wellington BP ("Wellington"
and, together with Hagen Ranch and Jupiter Farms, "Sellers"), is entered into by
and among Purchaser and the Sellers.
RECITALS
WHEREAS, Purchaser and Sellers previously entered into the Original Asset
Purchase Agreement; and
 WHEREAS, Purchasers and Sellers have agreed to amend and modify the Original
Asset Purchase Agreement, subject to the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 1.            Amendment to Section 1.2.2.  Section 1.2.2 of the Asset Purchase
Agreement is hereby deleted in its entirety and replaced with the following:
"1.2.2.  Motor Fuel Inventory.  There shall be a cash payment to Seller for the
cost of motor fuel and other inventory on hand as calculated as of the time of
Closing.  The cost of cigarettes and other tobacco products, beer and wine shall
be equal to Seller's cost.  The cost of fuel shall be equal to Seller's day of
delivery cost.  The cost of all other merchandise shall be equal to seventy
percent (70%) of retail price.  Payment shall be made to Seller in cash or other
immediately available funds on or prior to June 15, 2016."
2.            Amendment to Section 5.1.  Section 5.1 of the Asset Purchase
Agreement is hereby deleted in its entirety and replaced with the following:
"5.1.  Closing.  Notwithstanding anything contained herein to the contrary, the
effective date of the consummation of the transaction contemplated under this
Agreement (the "Closing") shall be: (a) January 14, 2016 with respect to the
Jupiter Farms Wellington Locations and (b) January 15, 2016 with respect to the
Hagan Ranch Location."
 
 
Exhibit 10.15 -- Page 1

--------------------------------------------------------------------------------

 
 
3.            Effect of Amendment.  The Asset Purchase agreement, as amended by
this Amendment, remains and continues in full force and effect, constitutes
legal, valid, and binding obligations of each of the parties, and is in all
respects agreed to, ratified, and confirmed. Any reference to the Asset Purchase
Agreement after the date of this Amendment is deemed to be a reference to the
Asset Purchase Agreement as amended by this Amendment. If there is a conflict
between the terms of this Amendment and the Asset Purchase Agreement, the terms
of this Amendment shall control. No forbearance or waiver may be implied by this
Amendment. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment to, any right, power, or remedy of any of the parties under the Asset
Purchase Agreement, as in effect prior to the date hereof.
4.            Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the state of Florida without giving
effect to any choice or conflict of law provision or rule (whether of the state
of Florida or any other jurisdiction) that would cause the application of laws
of any jurisdiction other than those of the state of Florida.
5.            Severability.  The provisions of this Amendment are severable.  If
any provision or the scope of any provision is found to be unenforceable or is
modified by a court of competent jurisdiction, the other provisions or the
affected provisions as so modified shall remain fully valid and enforceable.
6.            Counterparts and Facsimiles.  This Amendment may be executed,
including execution by facsimile or electronic signature, in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.
[Signature page follows.]
 
Exhibit 10.15 -- Page 2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties to this Amendment have caused this Amendment to
be executed as of the date first written above and, where applicable, by their
respective duly authorized officers.
 
Purchaser:
     
On the Move Corporation
             
/s/ Richard Reitano
 
By: Richard Reitano
 
Title: Chief Executive Officer
             
Sellers
     
West Boynton Auto Service, Inc.
Spanish River Service, Inc.
           
/s/ Jay Seewald
/s/ Jay Seewald
By: Jay Seewald
By: Jay Seewald
Title: President
Title:  President
           
Seeliva Industries, Inc.
             
/s/ Jay Seewald
 
By: Jay Seewald
 
Title: President
 

 
Exhibit 10.15 -- Page 3

--------------------------------------------------------------------------------